Citation Nr: 0710351	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  91-56 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
organic brain syndrome with alcohol dependence, evaluated as 
30 percent disabling for the period from March 27, 1990, 
through April 2, 1998.

2.  Entitlement to an effective date earlier than March 27, 
1990, for the award of service connection and compensation 
for organic brain syndrome with alcohol dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from November 1977 to May 
1983.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision of the RO that 
granted service connection for dysthymic disorder with 
anxiety disorder, not otherwise specified, evaluated as 
10 percent disabling effective March 27, 1990.  The veteran 
timely appealed for a higher initial disability rating.
 
In May 2000, the RO increased the disability evaluation for 
organic brain syndrome (formerly dysthymic disorder with 
anxiety disorder) to 30 percent disabling effective March 27, 
1990, and to 70 percent disabling effective May 19, 1999.

In October 2002, the RO assigned a TDIU, effective May 19, 
1999.

In January 2003, the RO increased the disability evaluation 
for organic brain syndrome with alcohol dependence to 100 
percent disabling effective April 3, 1998.

Because higher evaluations are available for organic brain 
syndrome with alcohol dependence for the period from 
March 27, 1990, to April 2, 1998, and the veteran is presumed 
to seek the maximum available benefit for a disability, the 
claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In October 2003 and in January 2006, the Board remanded the 
matter for additional development.

In February 2007, the veteran raised the issue of whether 
there was clear and unmistakable error (CUE) in the November 
1983 rating decision that denied service connection for a 
nervous condition and for residuals of a concussion of skull 
with head laceration.  As that issue has not been 
adjudicated, it is referred to the RO for appropriate action.  

The issue of an effective date earlier than March 27, 1990, 
for the award of service connection and compensation for 
organic brain syndrome with alcohol dependence is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

For the period from March 27, 1990, through April 2, 1998, 
the veteran's organic brain syndrome with alcohol dependence 
has been manifested by severe anxiety, depression, impaired 
memory, poor concentration, and difficulty with work and 
family relationships that produced total occupational 
impairment.


CONCLUSION OF LAW

For the period from March 27, 1990, through April 2, 1998, 
the criteria for a disability rating of 100 percent for the 
veteran's organic brain syndrome with alcohol dependence have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9433 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

For the period from March 27, 1990, through April 2, 1998, 
the RO has evaluated the service-connected organic brain 
syndrome with alcohol dependence under 38 C.F.R. § 4.130, 
Diagnostic Code 9433, as 30 percent disabling. 

A 30 percent evaluation requires definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.

A 50 percent rating requires that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Codes 
9400-9411 (1995).  

During the course of this appeal, VA revised the criteria for 
evaluation of mental disorders, effective on November 7, 
1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (codified at 
38 C.F.R. § 4.130 (2006)).  The revised rating criteria are 
not applicable to the period prior to their effective date, 
while VA must consider the applicability of the revised and 
former versions of the rating criteria for the period after 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 
(2004).  The actual criteria for rating psychiatric 
disabilities other than eating disorders are contained in a 
General Rating Formula.  
 
Under the revised criteria, a 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with normal routine behavior, 
self-care, and conversation), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

In this case, non-VA treatment records reflect an Axis I 
diagnosis of bipolar disorder, mixed, in May 1989, and 
indicate that the veteran was unemployed and receiving Social 
Security benefits in June 1990.

Non-VA treatment records also show that the veteran was 
hospitalized from July to August 1990, and that he was 
unemployed.  The Axis I diagnoses included mild bipolar 
disorder, mixed; PTSD; sedative dependence; and ETOH abuse in 
remission.

The report of a March 1994 VA examination reflects the 
following diagnoses on Axis I:  alcohol dependence (in 
remission), Xanax dependence (in remission), anxiety disorder 
(not otherwise specified), and secondary dysthymia (late 
onset).  A global assessment of functioning (GAF) score of 60 
was assigned.

One VA examiner in October 1994 noted the veteran's post-
traumatic headaches, and possibly some mild impairment of 
verbal learning and memory.

During an October 1994 VA examination, the veteran complained 
of problems concentrating and problems with short-term 
memory.  His affect was reactive, and his mood was 
frustrated.  The examiner opined that the veteran did not 
present the objective neurovegetative symptoms which would be 
required to diagnose him with a major depression.  He did 
present as very anxious, and complained of a great deal of 
dysphoria.  The veteran reported that he could not work 
because his depressive illness was overwhelming for him.  The 
examiner noted that the veteran appeared to be seriously, 
socially disabled because relationships with most of the 
significant people in his life had ended.  A GAF score of 60 
was assigned.

A neuropsychological evaluation in April 1995 revealed 
evidence of specific short- and long-term learning and memory 
deficits.  Complex thinking and problem-solving were also 
impaired.  Clinically, the veteran presented as depressed, 
with evidence possibly indicating confirmation of a bipolar 
disorder with current depressed state.  There was also 
evidence of significant distress, with suicidal rumination 
and irritability.  A computed tomography scan did not reveal 
any residual neurological injury as a result of head trauma.

Records show that the veteran continued to undergo treatment 
for recurrence of depression and mood disorder in 1996 and in 
1998.

Records received from the Social Security Administration 
reflect that the veteran was in need of alcohol treatment on 
an in-patient basis in September 1997, to be followed by 
treatment for his depression.

In April 1998, the veteran reported that he had been working 
in his friend's store, as needed, in a back room, so as not 
to come in contact with too many people.

In March 2000, the veteran contended that he had not had 
substantial or gainful employment since his discharge from 
military service due to his service-connected organic brain 
syndrome with alcohol dependence.

Records received from the Social Security Administration in 
July 2004 reflect that the veteran's disability began in 
December 1987, and that his primary diagnosis was affective 
disorders.

In February 2007, the veteran contended that he never had a 
full-time job that he could keep since his discharge from 
military service.

The evidence in this case suggests that the veteran had been 
unable to obtain or retain employment for the period from 
March 27, 1990, through April 2, 1998.  While he reportedly 
worked briefly at a friend's store, in a back room and away 
from people, such employment has not been shown to be more 
than marginal.

Moreover, the October 1994 examiner found the veteran to be 
seriously impaired socially, in addition to his depressive 
illness.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), the GAF score of 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

While the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness" (DSM-IV), the assigned 
GAF score in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

Given the findings of specific short- and long-term learning 
and memory deficits, impaired complex thinking and problem-
solving, as well as clinical depression and serious social 
impairment, the Board finds the evidence to be at least in 
equipoise as to the veteran's unemployability under the 
former rating criteria.  Resolving reasonable doubt in the 
veteran's favor, a 100 percent rating is granted for organic 
brain syndrome with alcohol dependence for the period from 
March 27, 1990, through April 2, 1998.


ORDER

An initial disability evaluation of 100 percent for the 
veteran's organic brain syndrome with alcohol dependence, for 
the period from March 27, 1990, through April 2, 1998, is 
granted.


REMAND

In May 2000, the RO increased the disability evaluation for 
organic brain syndrome (formerly dysthymic disorder with 
anxiety disorder) to 30 percent disabling effective March 27, 
1990, and to 70 percent disabling effective May 19, 1999.  
The veteran submitted a notice of disagreement later that 
same month, and disputed both the evaluations assigned and 
the effective dates.

The RO or AMC has not issued a statement of the case for an 
effective date earlier than March 27, 1990, for the award of 
service connection and compensation for organic brain 
syndrome with alcohol dependence, in response to the notice 
of disagreement.  The Board is required to remand the claim 
for the issuance of such a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this matter is hereby REMANDED for the following 
action:

The RO or AMC should issue a statement of 
the case with regard to the issue of 
entitlement to an effective date earlier 
than March 27, 1990, for the award of 
service connection and compensation for 
organic brain syndrome with alcohol 
dependence.  The Board will further 
consider this issue only if a sufficient 
substantive appeal is received in 
response to the statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


